Citation Nr: 0839543	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-03 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1971.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDING OF FACT

There is no medical evidence of record that relates the 
veteran's currently diagnosed tinnitus to military service.


CONCLUSION OF LAW

Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in June 2004 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in 
September 2008.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records and VA medical treatment records have been 
obtained.  A VA examination was provided to the veteran in 
connection with his claim.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of any audiological 
disorders.

After separation from military service, in the medical 
history section of a March 2005 VA general medical 
examination report, the veteran complained of ringing in his 
ears since military service.  A subsequent March 2005 VA 
audiological examination report stated that the veteran was 
exposed to truck engine noise during military service, but 
had no post-service noise exposure as he had been working in 
an office.  On audiological examination, the veteran was not 
found to have hearing loss for VA purposes.  The examiner 
stated that

[t]he service medical record supports the 
military noise exposure history.  Normal 
auditory thresholds were present at 
entrance and a normal whisper test at 
separation which did not rule out hearing 
loss.  Tinnitus was not documented in the 
service medical record.  The veteran has 
normal auditory thresholds on today[']s 
exam[ination].  Therefore it is not as 
likely as not [that] tinnitus resulted 
from acoustic trauma during military 
service.

The medical evidence of record does not show that the 
veteran's currently diagnosed tinnitus is related to military 
service.  The veteran's service medical records are negative 
for any complaints or diagnosis of tinnitus.  While the 
veteran has a current diagnosis of tinnitus, there is no 
medical evidence of record that it was diagnosed prior to 
March 2005, approximately 33 years after separation from 
military service.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  The only 
etiological opinion of record is in the March 2005 VA 
audiological examination report, which found that the 
veteran's tinnitus was not related to military service.

In an October 2008 informal hearing presentation, the 
veteran's representative stated that there were deficiencies 
with the March 2005 VA audiological examination report.  
Specifically, the veteran's representative stated that 
in-service evidence of tinnitus is not required based on 
Hensley v. Brown, 5 Vet. App. 155 (1993) and that the VA 
examiner "never considered [the] possibility" that the 
veteran could have incurred tinnitus during military service 
without simultaneously incurring hearing loss.

In Hensley, the United States Court of Appeals for Veterans 
Claims interpreted 38 C.F.R. § 3.385 as prescribing the 
minimum requirements for a hearing loss to be considered a 
disability for VA purposes, and stated:  "Although [§ 3.385] 
speaks in terms of 'service connection,' it operates to 
establish when a measured hearing loss is (or, more 
accurately, is not) a 'disability' for which compensation may 
be paid, provided that the requirements for service 
connection are otherwise met. . . ."  Hensley also held that 
a failure to meet the § 3.385 criteria at separation from 
service does not necessarily bar service connection for 
hearing loss, and concluded:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

Hensley, 5 Vet. App. at 159-60.  

Nevertheless, the instant case can be distinguished from the 
holding in Hensley.  Tinnitus is not required to meet a 
certain level of impairment in order to be considered a 
"disability" for VA purposes.  Moreover, in this case 
tinnitus was not shown to any degree during the veteran's 
military service, and the examiner did not base his finding 
(that that the veteran's current tinnitus was not due to 
military service) on a negative service separation 
examination.  

The veteran's representative further argues that the VA 
examiner "never considered [the] possibility" that the 
veteran could have incurred tinnitus during military service 
without simultaneously incurring hearing loss.  There is no 
basis which supports this contention.  There is no evidence 
that the examiner made a finding that because hearing loss 
was not shown on service separation, tinnitus was not related 
to the veteran's military service.  Indeed, the examiner 
specifically noted that the veteran's normal whisper test on 
his service separation examination did not rule out hearing 
loss at that time.

Furthermore, the March 2005 VA audiological examination 
specifically stated that the veteran reported that the 
veteran did not experience noise exposure after separation 
from military service, as he worked in an office.  However, 
in a July 2005 stressor statement, the veteran wrote a 
detailed post-service employment history which included 
several years of commercial trucking from the time of his 
separation from military service until approximately 1979.  
This post-service noise exposure was of the same kind as his 
in-service noise exposure and weighs against the veteran's 
previous contention that the only acoustic trauma he was 
exposed to was during his military service.

As noted above, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, regulations still require a medical nexus between 
the veteran's currently diagnosed tinnitus and his period of 
military service.  

Despite the contentions of the veteran's representative, the 
fact remains that there is no medical evidence of record of 
any kind that relates the veteran's currently diagnosed 
tinnitus to military service.  The statements of the veteran 
and his representative alone are not sufficient to prove that 
the current diagnosis of tinnitus is related to military 
service.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  As they are not physicians, the veteran 
and his representative are not competent to make a 
determination that that the veteran's currently diagnosed 
tinnitus is related to military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Accordingly, there is no medical evidence of record which 
relates the veteran's currently diagnosed tinnitus to 
military service.  As such, service connection for tinnitus 
is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record which relates the veteran's currently 
diagnosed tinnitus to military service, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


